DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, the recitation of “the Orthogonal Frequency Division Multiplexing (OFDM) symbols containing UL Demodulation Reference Signal (DMRS)” recited at lines 3-4 lacks antecedent basis. Moreover, it is unclear of such recitation’s purpose since the transmitted symbols are not used by any other step. Similarly, the intention of the step of “performing” (lines 5-6) is unclear since the computations are not used by any other step. In addition, the recitations of “the massive MU-MIMO beamforming coefficients” (line 8); “the host PC” (line 9); “the IQ samples” (line 9); and “the victim UEs Vx” (line 9) lack antecedent basis. The recitation of “MU-MIMO” (line 8) is suggested to change to -- Multiple User-Multiple Input Multiple Output (MU-MIMO) -- to define the abbreviation.
The recitation of “QAM” recited in claim 2, line 2 is suggested to -- Quadrature Amplitude Modulation (QAM) --.
Regarding claim 4, the recitation of “a plurality of User Equipments (UEs), wherein a first UE (U) is used for assessing the performance of the beam directed towards it, wherein at least one second UE (Vx) is a victim UE and wherein at least one third UE (Sx) is to increase the dimension of a matrix H for a given test” recited at lines 5-7 is confusing because its relationship to other elements is unclear. The recitation of “the beam directed toward it” recited at line 6 lacks antecedent basis. Moreover, it is unclear of which element generates “the beam”? In addition, it is unclear of how the “first UE”, “victim UE” and “third UE” are related to each other in order to perform testing? Lastly, it is unclear of how “a matrix H” is obtained? and how “a given test” is performed?
	The recitation of “the intended beam” recited in claim 5, lines 1-2 lacks antecedent basis.
	Regarding claim 10, the recitations of “the IQ samples” recited at line 1 and “the UE boards” recited at lines 1-2 lack antecedent basis. Moreover, it is unclear of how “the boards” are related to other elements. Furthermore, the reference to “Fig. 5” at line 2 renders the claim indefinite since the scope of the claim cannot be determined. Therefore, the claim is not further treated on the merit.
Regarding claim 11, the recitation of “the UE boards” recited at line 1 lacks antecedent basis. Moreover, it is unclear of how the “gNB” and “the UE boards” are related to other elements.
	Regarding claim 12, the recitation of “the Orthogonal Frequency Division Multiplexing (OFDM) symbols containing UL Demodulation Reference Signal (DMRS)” recited at lines 2-3 lacks antecedent basis. Moreover, it is unclear of such recitation’s purpose since the transmitted symbols are not used by any other step. Similarly, the intention of the step of “performing” (lines 5-6) is unclear since the computations are not used by any other element. In addition, the recitations of “the massive MU-MIMO beamforming coefficients” (lines 7-8); “the host PC” (line 8); “the IQ samples” (line 8); and “the victim UEs Vx” (line 9) lack antecedent basis. The recitation of “MU-MIMO” (line 8) is suggested to change to -- Multiple User-Multiple Input Multiple Output (MU-MIMO) -- to define the abbreviation.
The recitation of “QAM” recited in claim 13, line 2 is suggested to -- Quadrature Amplitude Modulation (QAM) --.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 4-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Reed (US 2017/0019154).
Regarding independent claim 4, Reed teaches a system for performing Over-The-Air (OTA) testing for 5G New Radio (NR) beamforming ([0001]), comprising: a Device Under Test (DUT) ([0088]: “The computer system further includes communication network 2484 that can be used to communicate with user equipment (UE) units; for example, as a device under test.”); a host computer in communication with the DUT ([0088]: “The computer system further includes communication network 2484 that can be used to communicate with user equipment (UE) units; for example, as a device under test.”); and a plurality of User Equipments (UEs) (Fig. 5 and [0103]), wherein a first UE (U) is used for assessing the performance of the beam directed towards it ([0096]: “In one implementation, a method of emulating a beamforming antenna array of 8 or more base antenna elements, wherein the array transmits two or more signals with two or more RF polarizations to at least one remote user equipment (UE) unit having two or more remote antenna elements, includes grouping the base antenna elements of the antenna array into combinations of {signal by polarization}, and calculating observed beamforming power of each of the base antenna groups at an emulated UE unit in a position relative to the emulated antenna array.”), wherein at least one second UE (Vx) is a victim UE ([0052]: “The MIMO channel matrix is calculated, and desired signals 578 and interfering signals 588 are emulated. Interfering signals 588 result in interference at user equipment units.” The UE having interference is considered as victim UE) and wherein at least one third UE (Sx) is to increase the dimension of a matrix H for a given test ([0096]: “The method also includes applying a cross-correlation matrix of at least matrix dimensions {base antenna groups by the user equipment remote antenna elements} to determine resulting observed power signals and delay of {each signal by each polarization} at each remote antenna element of the user equipment unit; and supplying the resulting observed power signals, determined by applying the cross-correlation matrix, to at least two remote antenna elements of at least one UE unit during a RF test of the UE unit.”).
Regarding dependent claim 5, Reed further teaches wherein the victim UEs are used to evaluate the deviation of the intended beam from U. See [0049]: “The same signals will arrive at, and can be received by both UEs at the same time, and signal correlations and interference can be calculated to identify when two streams cross.”
Regarding dependent claim 6, Reed further teaches wherein the victim UEs are placed at horizontal angles of θx relative to U. See [0047] and [0048].
Regarding dependent claim 7, Reed further teaches wherein the victim UEs are placed at vertical angles φx relative to U. See [0047] and [0048].
Regarding dependent claim 8, Reed further teaches wherein the DUT includes a digital baseband section and an analog RF section. See [0088]: “The computer system further includes communication network 2484 that can be used to communicate with user equipment (UE) units; for example, as a device under test.” UE inherently includes digital baseband section and an analog RF section.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Reed (US 2017/0019154) in view of Schmidt et al (US 2014/0153482).
Regarding dependent claim 9, Reed teaches all subject matter claimed except to further teach wherein the host computer schedule Uplink transmissions from each of the UEs. However, scheduling the Uplink transmissions from each of the UEs by a host computer is notoriously well-known in the art of digital communications. For example, Schmidt, from the same field of endeavor, teaches an eNB to schedule downlink and uplink transmission of UEs. See [0030]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Reed by employing the teachings as taught by Schmidt so as to control Uplink transmissions of the UEs. Schmidt: [0030].
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Reed (US 2017/0019154) in view of Sirotkin et al (US 2019/0342800).
Regarding dependent claim 11, Reed teaches all subject matter claimed except to further teach wherein a gNB and all the UE boards are synchronized using a master clock. As noted above in the 112(b) rejection section, the gNB and UE boards are not related to any other elements of claim 4. Therefore, the claimed "wherein" clause is not given any patentable weight since the claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. Please see Minton v. Nat 'I Ass 'n of Securities Dealers, Inc., 336 F.3d 1373, 1381,67 USPQ2d 1614, 1620 (Fed. Cir. 2003)), MPEP 2111. However, Sirotkin, from the same field of endeavor, teaches that a gNB and the UEs can be synchronized using a master clock. See [0198]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Reed by employing the teachings as taught by Sirotkin so as to provide synchronization between the gNB and UEs using a master clock. Sirotkin: [0198].

Allowable Subject Matter
Claims 1-3 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Claims 12-14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Examiner's note: Examiner has cited particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. References Yan (US 10,182,355), Kong et al (US 2016/0212641), Sundhar et al (US 2017/0195357), Devarasetty (US 2020/0186261) and Hammond et al (US 2021/0250071) are cited because they are pertinent to the method and apparatus for performing Over-The-Air (OTA) testing for 5G New Radio (NR) beamforming. However, none of the cited references teaches or suggests the arrangements of the method steps as recited in claim 1 and 12 and further arrangements of the dependent claims 2-3 and 13-14.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON NGUYEN VO whose telephone number is (571) 272-3018. The examiner can normally be reached on Monday to Friday from 9:00 to 6:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth N Vanderpuye, can be reached on 571-272-3078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DON N VO/Primary Examiner, Art Unit 2636